Title: To John Adams from Henry Knox, 5 January 1793
From: Knox, Henry
To: Adams, John


Confidential.
Sir.
War-department, January 5th 1793.

In obedience to the order of the President of the United States, I have the honor to submit to the Senate, a message of the Cornplanter, and New Arrow, to Major General Wayne of the 8th ultimo—The Subject of indian affairs being under the consideration of Congres, the President has conceived it proper, that they should be possessed of the message now submitted.
I have the honor to be, / Sir, / with great respect, / Your most obedt: Servt:
H KnoxSecy of War